Exhibit 10.2
GLOBAL EMPLOYMENT HOLDINGS, INC.
CONSENT
AND
SECOND AMENDMENT
TO
SENIOR SECURED CONVERTIBLE NOTES
THIS CONSENT AND SECOND AMENDMENT TO SENIOR SECURED CONVERTIBLE NOTES (this
“Consent”), dated as of March 11, 2009, is entered into by (a) Global Employment
Holdings, Inc., a Delaware corporation (the “Company”), (b) Victory Park
Management, LLC, a Delaware limited liability company, in its capacity as
Collateral Agent (the “Collateral Agent”) for the holders (the “Noteholders”) of
the Senior Secured Convertible Notes, as amended (the “Notes”), issued by the
Company pursuant to the Notes Securities Purchase Agreement, dated as of
March 31, 2006, as amended (the “Purchase Agreement”), and (c) the Noteholders
listed on the signature pages hereto, representing more than 66-2/3% of the
aggregate outstanding principal amount of the Notes.
WHEREAS:
A. The Company’s subsidiary Global Employment Solutions, Inc., a Colorado
corporation (“GES”), desires to sell certain Assets (as defined in the proposed
Asset Purchase and Sale Agreement to be entered into by and among the Company,
Temporary Placement Service, Inc., a Georgia corporation (“TPS”), and Eastern
Staffing, LLC, a California limited liability company, d.b.a. Select Staffing, a
copy of which is set forth in Attachment A hereto) of its subsidiary TPS (the
“TPS Asset Sale”) and use the proceeds therefrom to partially pay down the
outstanding balances on the Company’s working capital revolving credit line and
term note with Wells Fargo Bank, N.A., and for working capital purposes.
B. Pursuant to Section 5(g)(i) of the Security Agreement, dated as of March 31,
2006, as amended, made by the Company and its subsidiaries in favor of the
Collateral Agent, and Section 6(e) of the Pledge Agreement, dated as of
March 31, 2006, as amended, made by the Company and its subsidiaries in favor of
the Collateral Agent, the Collateral Agent’s consent, on behalf of the
Noteholders, is required to consummate the TPS Asset Sale.
C. In consideration for the Collateral Agent’s consent to the TPS Asset Sale,
the Company has agreed to amend the definition of the term “Senior Indebtedness”
in the Notes (the “Amendment”).
D. Pursuant to the terms of the Notes, the consent of the holders of 66-2/3% of
the aggregate outstanding principal amount of the Notes is required to approve
the Amendment.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree and consent as
follows:
1. Defined Terms. Capitalized terms used but not defined herein shall have the
meanings set forth in the Notes.
2. Consent of the Collateral Agent. The Collateral Agent hereby consents to the
TPS Asset Sale.
3. Amendment to Section 28 of the Notes. Effective 90 days after closing of the
TPS Asset Sale, the following subsections of Section 28 of the Notes are amended
to read in their entirety as follows:
“(m) ‘Credit Facility’ means the Credit and Security Agreement, dated as of
April 29, 2008, by and among certain subsidiaries of the Company and Wells Fargo
Bank, N.A., acting through its Wells Fargo Business Credit operating division
(as the same may be amended from time to time) and all other Loan Documents (as
defined therein), each as has been amended and may be amended from time to time,
or any refunding or replacement thereof.”
“(mm) ‘Senior Indebtedness’ means the principal of (and premium, if any),
interest on, and all fees and other amounts (including, without limitation, any
reasonable out-of-pocket costs, enforcement expenses (including reasonable
out-of-pocket legal fees and disbursements), collateral protection expenses and
other reimbursement or indemnity obligations relating thereto) payable by
Company under or in connection with the Credit Facility; provided, however, that
(1) the aggregate amount of the outstanding amount of the Revolving Advances (as
defined in the Credit Facility) made pursuant to Section 2.1 of the Credit
Facility, the outstanding Term Advance (as defined in the Credit Facility) and
the outstanding L/C Amount (as defined in the Credit Facility) will not at any
time exceed $20,000,000 prior to April 30, 2009, and $15,000,000 on or after
April 30, 2009, in each case as such amount is reduced from time to time by
principal payments of the portion of the Senior Indebtedness constituting term
loans and permanent reductions of the revolving commitments under the Credit
Facility, (2) the aggregate amount of the outstanding amount of the Revolving
Advances (as defined in the Credit Facility) made pursuant to Section 2.1 of the
Credit Facility and the outstanding L/C Amount (as defined in the Credit
Facility) will not at any time exceed $10,000,000, and (3) such Senior
Indebtedness shall not at any time, respective of the base rate used and
excluding any Default Period (as defined in the Credit Facility), bear an annual
interest rate in excess of the sum of the WFBC Base Rate (as defined in the
Credit Facility) plus 3% (excluding commitment and similar per annum fees) with
respect to Revolving Advances (as defined in the Credit Facility) and the sum of
the WFBC Base Rate (as defined in the Credit Facility) plus 5% (excluding
commitment and similar per annum fees) with respect to Term Advances.”

 

2



--------------------------------------------------------------------------------



 



4. Release of Liens. Upon closing of the TPS Asset Sale, the Collateral Agent
shall release all liens, security interests, and encumbrances of any kind or
nature on, in or of the Assets, and the Company, GES and TPS are authorized to
prepare, file and record (a) any and all partial UCC releases or amendments
necessary to evidence such release with respect to UCC financing statements
covering the Assets filed against TPS by or on behalf of the Collateral Agent
for the benefit of the Noteholders. Further, the Collateral Agent shall cause a
release of the assignments for security with respect to all of the Intellectual
Property Rights (as defined in the Purchase Agreement) contained in the Assets
to be filed with the U.S. Patent and Trademark Office.
5. No Other Changes. Except as explicitly set forth in this Consent, all of the
terms and conditions of the Notes remain in full force and effect.
6. Condition Precedent. Effectiveness of Sections 3 and 4 hereof are conditioned
upon closing of the TPS Asset Sale.
7. Further Assurances. Each party hereto shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Consent and the consummation of the transactions
contemplated hereby.
8. Facsimile Signatures; Counterparts. This Consent may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
9. Governing Law. This Consent shall be governed by and construed in accordance
with the laws of the State of New York (without reference to conflict of laws
principles).
[Signature Page Follows]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused this Consent to be
executed and delivered as of the date first written above.

                      THE COLLATERAL AGENT:       THE COMPANY:    
 
                    VICTORY PARK MANAGEMENT, LLC       GLOBAL EMPLOYMENT
HOLDINGS, INC.    
 
                   
By:
  /s/ Matthew Ray       By:   /s/ Dan Hollenbach    
 
 
 
Name: Matthew Ray          
 
Name: Dan Hollenbach    
 
  Title:   Manager           Title:   Chief Financial Officer, Treasurer and
Secretary    
 
                    THE NOTEHOLDERS:                
 
                    VICTORY PARK CREDIT OPPORTUNITIES MASTER FUND, LTD.      
RADCLIFFE SPC, LTD., for and on behalf of the Class A Convertible Crossover
Segregated Portfolio    
 
                   
By:
  Victory Park Capital Advisors, LLC       By:   RG Capital Management, L.P.    
 
              By: RGC Management Company, L.L.C.    
 
                   
By:
  /s/ Matthew Ray       By:   /s/ Geral F. Stahlecker    
 
 
 
Name: Matthew Ray          
 
Name: Gerald F. Stahlecker    
 
  Title:   Principal           Title:   Managing Director    

Consent and Second Amendment to Notes

 

4



--------------------------------------------------------------------------------



 



ATTACHMENT A
Asset Purchase and Sale Agreement

 

5